Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 9/17/2021 has been entered and fully considered.
Claims 1, 5, 13, 18 and 24 have been amended.
Claims 1-3, 5-7, 13, 16, 18-20 and 24-25 have been withdrawn.
Summary
Applicant’s arguments see pages 8-11, filed 9/17/2021, with respect to claims 26-30 have been fully considered and are persuasive.  The 103 rejection of claims 26-30 have been withdrawn.
Claims 26-30 are pending and have been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 26-30, directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-3, 5-7, 13, 16, 18-20 and 24-25, directed to the product or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/15/2021 is hereby In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-3, 5-7, 13, 16, 18-20, 24-26 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a method for preparing a paper ball-like graphene microsphere, comprising the following steps: (1)    drying a single-layer graphene oxide dispersion by atomization drying to obtain graphene oxide microspheres; 
(2)    reducing the graphene oxide microspheres obtained in Step (1) under a reducing gas atmosphere to obtain reduced graphene oxide microspheres; and
(3)    subjecting the reduced graphene oxide microspheres obtained in Step (2) to high-temperature treatment at a temperature that is higher than 1000°C, to obtain ball-like graphene microspheres, recited in the claims; which is outside the scope of prior art.
	XU QUNJIE ET AL (CN105845952; 8/2016) is the closest prior art that teaches:
XU QUNJIE teaches in the abstract a kind of preparation method of fuel battery anode catalyst of the present invention, including one prepare the step of polymer template obtains 
	However XU QUNJIE differs from the claimed invention in that XU QUNJIE does not disclose or suggest Applicant’s claimed invention.
XU QUNJIE teaches a hollow nitrogen-doped grapheme microsphere is obtained, XU QUNJIE does not teach a paper ball-like graphene microsphere as obtained by the method of claim 26; which comprises drying a single-layer graphene oxide dispersion by atomization drying to obtain graphene oxide microspheres.  In other words, none of the reactant, the reaction condition and the product defined in step (1) of claim 26 is taught by XU QUNIJIE.
Therefore any combination of XU QUNJIE fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771